Citation Nr: 1126753	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This issue was previously before the Board in January 2010, at which point the case was remanded for further development.  At that time the issue of service connection for bilateral hearing loss was also before the Board.  However, in a May 2011 rating decision, service connection was granted for bilateral hearing loss, which is a full grant of the benefit sought on appeal.  Further, a jurisdiction-conferring notice of disagreement has not been received as to the downstream elements of effective date or disability rating.  Therefore, the claim for bilateral hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).   

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file and verified that all of the documents are already in the paper claims file.  

As discussed below, the Board finds that, applying the benefit of the doubt doctrine, the evidence currently of record establishes entitlement to service connection for tinnitus.  Therefore, no further remand or development is necessary.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Although the weight of the evidence reflects that the Veteran did not begin to have symptoms of tinnitus until more than 50 years after service, and such disability has not been medically linked to his conceded military noise exposure, when resolving all reasonable doubt in the Veteran's favor, the medical evidence of record links the current tinnitus to the service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for tinnitus constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection may also be granted on a secondary basis for a disability that is proximately caused or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Where service records which could potentially support a claim appear to have been destroyed in a fire, as in this case, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the evidence of record reflects a current disability of tinnitus, as established by the Veteran's lay testimony and confirmed in treatment records and VA examination reports.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is readily observable and does not require medical expertise to establish its existence).  Further, hazardous noise exposure during service is conceded, as the Veteran has been granted service connection for bilateral hearing loss based on such exposure.  In particular, the Veteran served as a track vehicle mechanic, and he has reported being exposed to gunnery firing from the tank he rode in without hearing protection.  See DD Form 214, June 2008 and February 2010 VA examinations.

However, the weight of the evidence of record does not establish that the Veteran's current tinnitus is related to his military noise exposure.  In this regard, he has stated that he was not treated for tinnitus during service but, rather, he believes that his military noise exposure led to his current disability over the years.  There is also no documentation of treatment for tinnitus during or shortly after service.  

The Board acknowledges that, during a May 2008 VA audiological examination, the Veteran reporting having constant tinnitus in the left ear with onset in an explosion while in a tank in 1955.  However, the Veteran later stated on several occasions that the tinnitus only began recently, or since approximately.  See February 2010 VA audiological examination (reporting tinnitus on the left side with onset of ringing for the past 2-3 years, or since approximately 2007); March 5, 2010 VA ear disease examination (reporting recent onset of tinnitus, stating that tinnitus started in approximately 2007 and was off and on and then became constant in the left ear).  As such, the weight of the evidence does not establish continuity of symptomatology.

Further, the weight of the medical evidence does not establish that the Veteran's current tinnitus is related to his military noise exposure.  While a private provider stated in a February 2008 letter that the tinnitus is related to such noise exposure, no rationale was offered for this opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008) (stating that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Further, the Veteran's later statements that his tinnitus only began recently were not before this provider, and it is unclear whether the other medical records were reviewed.  

In contrast, after summarizing all lay and medical of evidence of record, including the private opinion, the February 2010 VA audiological examiner opined that the Veteran's tinnitus is less likely caused by military noise due to its recent onset.  The examiner noted the Veteran's history of military noise exposure, especially to the left ear, and also that his description of his occupational noise exposure as a line and type operator was not likely sufficient to damage hearing.  However, the examiner stated that tinnitus secondary to acoustic trauma is less likely to present itself 50 years later.  Similarly, two VA examiners in March 2010 opined that the Veteran's tinnitus is not related to his military noise exposure, in part due to his report of recent onset.

As noted above, the weight of the evidence does not establish continuity of symptomatology for tinnitus since service.  As such, the Veteran's lay testimony alone is not sufficient to establish a link to military noise exposure.  Rather, the medical professionals who have reviewed his entire claims file and medical history have opined that tinnitus is not related to military noise exposure due to its recent onset.  Therefore, service connection is not warranted on a direct basis.

Although not argued by the Veteran or his representative, the Board has also considered whether service connection is warranted for tinnitus as secondary to the service-connected bilateral hearing loss under 38 C.F.R. § 3.310.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement that are raised by the claimant or by the evidence of record).  

In this regard, the February 2010 VA audiological examiner stated that the aging aspect of hearing loss, in addition to the Veteran's medical history, medication, and circulatory state, are considered greater factors than military noise exposure to cause the present tinnitus.  This examiner further opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  The Board observes that the Veteran's hearing loss is significantly worse in the left ear, and that he has reported tinnitus only on the left side.  In addition, with respect to tinnitus, the March 17, 2005 VA audiological examiner also noted the Veteran's advanced age.  

Under these circumstances, the Board resolves all reasonable doubt in the Veteran's favor and finds that his current tinnitus on the left side has been medically linked to his service-connected bilateral hearing loss.  Therefore, service connection is warranted for tinnitus on a secondary basis.  See 38 C.F.R. §§ 3.102, 3.303.
 

ORDER

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


